Exhibit 10.4

 

AMENDMENT TO

GUARANTY BANCORP 2005 STOCK INCENTIVE PLAN

 

Amendment, dated October 28, 2008 (the “Amendment”), to the Guaranty Bancorp
2005 Stock Incentive Plan (the “Plan”).

 

WHEREAS, Guaranty Bancorp (the “Company”) has adopted the Plan;

 

WHEREAS, in order to avoid certain adverse federal income tax consequences to
holders of certain awards under the Plan as a result of Section 409A of the
Internal Revenue Code of 1986, as amended, the Company desires to implement
certain amendments to the Plan; and

 

WHEREAS, the Plan authorizes the Board of Directors of the Company to amend or
revise the terms of the Plan, except in certain respects not relevant hereto.

 

NOW, THEREFORE, the Plan is hereby amended as follows:

 

1.  Clause (ix) of Section 3(b) is deleted in its entirety and clauses
(x) through (xiii) are renumbered accordingly.

 

2.  Renumbered clause (xi) of Section 3(b) is amended in its entirety to read as
follows:

 

(xi) to interpret and administer the terms of the Plan to comply with all Tax
rules and regulations or any other applicable law and, to the extent the
Administrator deems that it is reasonable to do so, to cause any Award that is
intended to be exempt from Section 409A of the Code to continue to be so exempt;

 

3.  Section 14 shall be amended to add the following sentence to the end thereto
to read as follows:

 

Notwithstanding the foregoing, to the extent an Award is determined to
constitute a “deferral of compensation” within the meaning of Section 409A, any
such subsequent deferral shall be made in accordance with the terms of Code
Section 409A(a)(4)(C) and the regulations promulgated thereunder.

 

4.  A new Section 25 of the Plan is added to read as follows:

 

25.  Code Section 409A.  Notwithstanding anything to the contrary in this Plan
or elsewhere, if a Grantee or Optionee is a “specified employee” as determined
pursuant to Section 409A of the Code as of the date of his or her “separation
from service” (within the meaning of Treasury Regulation 1.409A-1(h)) and if any
Award provided for in this Plan or otherwise both (x) constitutes a “deferral of
compensation” within the meaning of Section 409A and (y) cannot be paid or
provided in the manner otherwise provided without subjecting the Grantee or
Optionee to “additional tax”, interest or penalties under Section 409A of the
Code, then any such payment or benefit that is

 

--------------------------------------------------------------------------------


 

payable during the first six months following the Grantee’s or Optionee’s
“separation from service” shall be paid or provided to the Grantee or Optionee
on the first business day of the seventh calendar month following the month in
which his or her “separation from service” occurs or, if earlier, at his or her
death.  In addition, any payment, delivery, settlement or exercise of an Award
upon a termination of Service that represents a “deferral of compensation”
within the meaning of Section 409A of the Code shall only be paid, delivered,
settled or exercised upon a “separation from service”.

 

Section 5.               Effectiveness of Amendment.  This Amendment shall
become effective as of January 1, 2009.

 

Section 6.               Definitions.  Capitalized terms that are not defined in
this Amendment shall have the meanings ascribed thereto in the Plan.

 

Section 7.               Other Provisions Unaffected.  Except as modified by
this Amendment, the existing provisions of the Plan shall remain in full force
and effect.

 

2

--------------------------------------------------------------------------------